Citation Nr: 1309406	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for immunoglobin A (IGA) nephropathy, to include as secondary to service-connected blastomycosis of the lungs; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1962 and from July 1964 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which reopened a previously denied claim for service connection for IGA nephropathy, but denied the claim on the merits.

A video-conference hearing was held in July 2011 with the Veteran in Jackson, Mississippi, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The Veteran's Virtual VA file has also been reviewed as part of his appeal.



The issue of entitlement to service connection for IGA nephropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a January 2006 rating decision that declined to reopen a previously denied claim of service connection for IGA nephritis.

2.  Evidence received since the January 2006 rating decision addresses a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that declined to reopen the Veteran's claim for service connection for IGA nephritis is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the Board is granting in full the benefit being decided on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


New and Material Evidence

Historically, the Veteran was originally denied service connection for IGA nephritis in a March 2004 rating decision.  He later sought to reopen his claim, but that request was denied in a January 2006 rating decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  Thus, the January 2006 rating decision is final, as the Veteran did not take any further action within one year of the rating decision.

Although the RO reopened the Veteran's claim and has adjudicated the issue on the merits in the November 2007 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established that the Veteran was diagnosed with IGA nephritis, but did not establish that the condition was etiologically related to service or a service-connected disability.

Since the prior final decision, additional evidence has been added to the claims file.  A March 2007 opinion from the Veteran's private physician stated that it was as likely as not that the Veteran's kidney failure due to IGA nephropathy was triggered by his past problems with blastomycosis which he suffered in the 1960's.  A review of the pertinent literature, as well as the physician's own personal experience, indicated that IGA nephropathy can be associated with a prior lung disease.

A May 2010 VA opinion, which included a review of the claims file, concurred with a prior VA opinion, which concluded that the Veteran's IGA nephritis was not related to the Amphotericin B treatment he received for his service-connected blastomycosis.  The May 2010 opinion also stated that the Veteran IGA nephritis was not the result of exposure to dusty conditions in service.  The examiner reviewed an article submitted by the Veteran regarding silicon nephropathy, as well as additional literature on the subject, and found an association postulated between long-term exposure to silica dust and the development of chronic renal failure.  However, there was no clear cut association between silica exposure and IGA nephropathy.  The article submitted by the Veteran suggested that exposure may lead to end-stage renal glomerulonephritis.  However, there was no reference to IGA nephropathy.

The Veteran testified at a Board hearing in July 2011.  He stated that he had spoken with his physicians, and conducted his own research, and felt that his nephropathy condition was related to his exposure to dusty conditions in service.

The Board finds this evidence to be new, as it was not part of the record at the time of the January 2006 rating decision.  Moreover, it is material, as it relates to the previously unestablished fact of whether the Veteran's IGA nephropathy is related to service or a service-connected disability.  Specifically, the March 2007 private opinion attributed the Veteran's condition to his service-connected blastomycosis of the lungs.  Therefore, the claim is reopened.  However, as discussed below, additional development is necessary before adjudicating the Veteran's claim on the merits.


ORDER

The claim for service connection for IGA nephropathy is reopened; the appeal is granted to this extent only.


REMAND

The record shows that the Veteran has presented three theories regarding the etiology of his IGA nephropathy.  First, he asserted that his condition is directly related to service based on the dusty conditions he was exposed to as a result of his duties.  Second, he has asserted that his condition is a result of the Amphotericin B drug used to treat his service-connected blastomycosis.  Third, he has submitted evidence that his condition is the direct result of his blastomycosis.

A review of the record indicates that there is sufficient evidence addressing the first two theories.  Therefore, no further development is required for them.  With respect to the third theory, the Board finds that additional development is warranted.  As discussed above, the Veteran's private physician stated that the Veteran's kidney failure due to IGA nephropathy was triggered by his past problems with blastomycosis which he suffered in the 1960's.  A review of the pertinent literature, as well as the physician's personal experience, indicated that IGA nephropathy can be associated with a prior lung disease.

Unfortunately, this opinion is not adequate.  Although he referenced pertinent literature, he does not provide any specific rationale for his conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In addition, his statement that IGA nephropathy "can" be associated with prior lung disease is somewhat speculative.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

However, the Court has held that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed).  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Therefore, on remand, the AMC/RO should attempt to obtain a clarifying opinion from the private physician who provided the March 2007 opinion.

In addition, the May 2010 opinion addressed the Veteran's first two theories regarding service connection for his nephropathy, but did not address the relationship between his nephropathy and his service-connected blastomycosis.  Therefore, a supplemental opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran should be sent a VCAA letter addressing the matter of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA letter addressing the issue of entitlement to service connection for immunoglobin A (IGA) nephropathy, as secondary to service-connected blastomycosis of the lungs.  See 38 C.F.R. § 3.310.

2.  The AMC/RO should contact Dr. M.H.K., the author of the March 2007 opinion letter.  The AMC/RO should provide a copy of this remand to the physician.  He should be asked to address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's IGA nephropathy is etiologically related to his service-connected blastomycosis of the lungs.  Dr. M.H.K. should offer a complete rationale for any conclusion, to include references or citations to medical literature used to support his opinion.  The opinion should be provided in a legible report.  If the question cannot be answered, the physician should state the reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  The claims file, including a copy of this remand, should be forwarded to a VA nephrologist.  The examiner should review the claims file and provide an opinion as to whether the Veteran's IGA nephropathy is proximately due to, or aggravated by, his service-connected blastomycosis of the lungs.  The examiner should specifically reference the March 2007 private opinion from Dr. M.H.K., as well as any additional private opinion obtained as a result of this remand.  The examiner should provide a complete rationale for any conclusion reached.  If the question cannot be answered, the examiner should state the reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the VA examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


